Title: To Benjamin Franklin from James Hutton, 27 January 1778
From: Hutton, James
To: Franklin, Benjamin


Dear old friend
London Jan. 27. 1778
I thank God I had a good Journey home, my wife had been very ill in my absence, of which I had a pretty positive Sensation, tho’ no news. I got to my own house in 73 hours from Paris. I shall never forget your kindness to me and your kind Intentions to serve my Brethren. The Sensation I had of the certain Miseries of War, that would attend all Parties embark’d in it, causd my heart almost to break. I wish they could, I mean my Tears be of any weight among Fighters. I always thought it a sad misfortune that there was such a thing as war upon Earth. When I left England, I fancied that you and Mr. Dean could Treat about Peace. I wish’d it ardently, but having no Commission, nor any thing to offer, I was sorry to hear nothing on your side, that I could mention as a ground to treat upon, to such as I fancied could give it weight. I was a loving Volunteer, loving both people with no common ardour, a Friend to Peace, a Hater of Discord, with horrour at all Bloodshed, wishing you secure in your Liberties and guarded forever against all apprehensions. I did, before I set out, and I do now still at this moment, and I think on better grounds, believe, that any thing short of absolute Independency almost would be practicable, and could take place. There is such a Spirit and temper now in the nation, that I cannot think Independency could be ventured to be proposed. If you and Mr. Dean could give me any hint of any thing practicable, you considering not only your case but ours, I will venture to try what could be done. I know your handwriting, as well as I do your Heart. Direct your answer to me, Queen’s Row, Pimlico, under Cover to Mr. Court de Gebelin, Rue Poupeè, Paris, who will put a cover over it, and my Friend Mr. Fullarton will, without examination, forward it safe to me in the Packet of Ld. Stormont.
My Compliments to Mr. Dean. I send this to Mr. Grant.
 
Endorsed: Mr Hutton’s Letter receiv’d Feb. 7.
Notation: Hutton 27 Jan 1778
